 1   JOSEPH J. YBARRA (State Bar No. 218130)
     Joseph.Ybarra@halpernmay.com
 2   JOEL MALLORD (State Bar No. 302764)
     Joel.Mallord@halpernmay.com
 3   HALPERN MAY YBARRA GELBERG LLP
     550 South Hope Street, Suite 2330
 4   Los Angeles, CA 90071-1560
     Telephone:    (213) 402-1900
 5

 6   Attorneys for Plaintiff
     ACCESS BIOLOGICALS, LLC
 7

 8
                             UNITED STATES DISTRICT COURT
 9
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ACCESS BIOLOGICALS, LLC,                  CASE NO. 2:19-cv-01964-JAM-DB
12
                    Plaintiff,             STIPULATION AND ORDER PERMITTING
13                                         FILING OF FIRST AMENDED COMPLAINT
           v.
14
     XPO LOGISTICS, LLC and DOES 1
15   through 10;                           Complaint Filed: September 26, 2019
16                  Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

          STIPULATION AND [PROPOSED] ORDER PERMITTING FILING OF AMENDED COMPLAINT
 1          The parties hereby stipulate and request that Plaintiff Access Biologicals, LLC be

 2   permitted to file the First Amended Complaint attached as Exhibit A. There is good cause for

 3   this amendment as the parties have agreed that it would avoid a motion to dismiss that Defendant

 4   XPO Logistics, LLC had otherwise planned to file. Specifically, the First Amended Complaint

 5   addresses Defendant’s contention that it was not clear enough that the common law claims against

 6   it were pleaded in the alternative in the event XPO is determined to have acted in a capacity as a

 7   freight broker, rather than a motor carrier, in connection with the alleged events. Although

 8   Plaintiff disagrees with Defendant’s contention that there was any defect in the original

 9   Complaint, it nonetheless agreed to amend the Complaint in order to avoid motion practice. The

10   First Amended Complaint also removes fictitiously named defendants per the Court’s prior order.

11          Therefore, IT IS HEREBY STIPULATED, by and between Plaintiff and Defendant, by

12   and through their respective counsel, that:

13      1. Plaintiff should be granted leave to file the First Amended Complaint for Damages, a copy

14          of which is attached as Exhibit A; and

15      2. Defendant’s responsive pleading shall be due thirty (30) days after the First Amended

16          Complaint for Damages is filed.

17

18   DATED: March 23, 2020
                                                   HALPERN MAY YBARRA GELBERG LLP
19

20                                                 By: /s/ Joel Mallord

21                                                 Attorneys for Plaintiff
                                                   ACCESS BIOLOGICALS, LLC
22

23                                                 SPECTOR RUBIN, P.A.
24
                                                   By: /s/ Robert Borak
25
                                                   Attorneys for Defendant
26                                                 XPO LOGISTICS, LLC
27

28
                                                     -2-
            STIPULATION AND [PROPOSED] ORDER PERMITTING FILING OF AMENDED COMPLAINT
                                                   ORDER
 1

 2            The Court having reviewed the foregoing Stipulation and for good cause appearing
 3   therefore:
 4            IT IS HEREBY ORDERED that
 5      (1)       Plaintiff Access Biologicals, LLC is granted leave to file the First Amended Complaint
 6                for Damages, a copy of which is attached as Exhibit A.
 7      (2)       Defendant XPO Logistics, LLC’s responsive pleading shall be due thirty (30) days after
 8                the First Amended Complaint for Damages is filed.
 9      (3)       The First Amended Complaint for Damages is deemed filed as of the date this Order is
10                transmitted via the CM/ECF system.
11

12   DATED: 3/23/2020                                   /s/ John A. Mendez___________________
13
                                                             HON. JOHN A. MENDEZ
14                                                           UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -3-
              STIPULATION AND [PROPOSED] ORDER PERMITTING FILING OF AMENDED COMPLAINT
